ORDER
PER CURIAM.
The marriage of Larry Dale Fyfe and Mary Frances Fyfe was dissolved by judgment on November 13, 2003. Mr. Fyfe appeals the portion of the judgment that divides the property and allocates debt. He asserts four claims on appeal. He claims the court (1) failed to apportion money owed to his parents as marital debt, (2) failed to apportion Ms. Fyfe’s savings account and a checking account as marital property, (3) erred in valuing the marital property by accepting Ms. Fyfe’s statement of the value of certain property, and (4) erred in refusing to admit his own statement of the value of marital and non-marital property. The judgment of the trial court is affirmed. Rule 84.16(b).